Citation Nr: 1523154	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-33 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and chronic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1974 and from January 1976 to January 1982.  

These matters come properly before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

The July 2010 rating decision denied service connection for hearing loss and COPD.  Subsequently, in a May 2012 rating decision, service connection for chronic bronchitis was denied.  A claim for service connection encompasses all symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant generally is not competent to diagnose his specific condition; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons, 23 Vet. App. at 4-5.  Accordingly, the claim has been recharacterized as shown on the title page of this decision.

The Veteran testified at a video conference hearing in August 2014 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

In August 2014, the Veteran submitted additional evidence in support of his claims with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2014).



FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate that the Veteran has a bilateral ear hearing loss disability for VA purposes.

2.  The Veteran's currently diagnosed respiratory disability was not shown to have been present in military service, or many years thereafter, nor is it the result of any incident occurring during military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in May 2010 and March 2012 satisfied the duty to notify provisions with respect to the service connection claims, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefits sought.

The Board concludes that VA's duty to assist has also been satisfied.  The Veteran's service treatment records and post service VA and private medical records, as well as his lay statements, are in the file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided appropriate VA examinations in June 2010 and June 2013 to determine the nature and etiology of the claimed disabilities.  Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran).  The Board finds that, the VA examinations and opinions are adequate, as each opinion is predicated on a review of his claims file, a clinical examination of the Veteran and the reported history by the Veteran.  The opinions consider the pertinent evidence of record, to include the Veteran's lay statements, and a rationale was provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the VLJ identified the issues and asked questions to ascertain the onset of symptoms, duration of symptoms, and any nexus between current disability and service.  The VLJ solicited information as to any pertinent potentially available outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that has yet to be obtained.  The hearing focused on the elements necessary to his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Bilateral Hearing Loss Disability

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Veteran is seeking service connection for bilateral hearing loss disability.  Specifically, he claims that his exposure to acoustic trauma while performing his duty as a gunner's mate during the Vietnam War and peacetime while firing multiple weapons, to include bomb instructing without being provided hearing protection, caused his hearing loss.  During his August 2014 Board hearing, he testified that he first noticed diminished hearing probably in the mid-1980s and also experienced temporary impaired hearing several minutes to couple of hours after firing weapons in service.  Post service, he worked in an office environment.  In an August 2014 statement, the Veteran's brother reported that he noticed the Veteran's difficulty hearing after his second tour of duty and that the Veteran would ask people to repeat a lot.

However, the competent medical evidence of record does not show a current bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

In conjunction with the current claim, the Veteran was provided a VA audiological examination in June 2010.  The examiner indicated that the claims file was reviewed and all examinations included in the service treatment records, dated 1970, 1974, 1975, 1977 and 1978 were normal and with no shifts in the thresholds.  The Veteran reported he was a gunner's mate and was exposed to loud noise from weapons while on the gun mounts in Vietnam from 1972 to 1973.  He also reported serving as a small arms instructor near 45 calibers, shotguns, and M-14rifles and M-60s.  As to post-service noise exposure, he reported having been employed in sales and management with no loud noise exposure and denied any known recreational noise exposure.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
30
LEFT
20
20
20
30
35

Speech audiometry revealed speech recognition ability of 100 percent, bilaterally using the Maryland CNC word list.  The examiner noted normal hearing in the 250 to 3000 Hertz and 6000 Hertz to mild sensorineural hearing loss in the 4000 and 8000 Hertz in the right ear and normal hearing in the 250 to 2000 Hertz to mild sensorineural hearing loss in the 3000 t0 8000 Hertz in the left ear.  Speech discrimination was excellent in quiet.  

Lay testimony regarding the Veteran's military noise exposure and observable symptoms are competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Board has no reason to question the credibility of the Veteran's contentions regarding his extensive noise exposure from weapon firing in service.

However, the Veteran lacks the requisite medical expertise to render a medical diagnosis.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person, such as the Veteran, is competent to describe observable symptoms, the diagnosis of a hearing loss disability for VA purposes is based on an objective audiometric testing and is not simply determined based on mere personal observation by a lay person.  See id.; 38 C.F.R. § 3.385.

The competent medical evidence of record does not show a current bilateral hearing loss disability for VA purposes.  Id.  Audiometric and speech discrimination ability testing conducted in June 2010 demonstrate that the Veteran's hearing does not meet the criteria to be a disability for VA purposes under 38 C.F.R. § 3.385.  There is no other report of hearing evaluation showing a bilateral hearing loss disability as defined under 38 C.F.R. § 3.385 at any time during the appeal period or prior to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this regard, a private audiometric report dated December 2000 did not reflect hearing loss disability under 38 C.F.R. § 3.385, with excellent word recognition, on audiological evaluation.  The Veteran reported his military noise exposure and decreased hearing for a few years, and hearing loss was noted.  However, on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
20
LEFT
10
5
10
20
25

The private otolaryngologist noted that audiogram appeared essentially within normal limits with excellent word recognition at normal conversational level, bilaterally.  Private treatment records dated Granger Family Medicine dated from November 1997 to March 2012 reflect that clinical examinations were negative for hearing loss and his hearing has been grossly intact, bilaterally.

Accordingly, in the absence of competent medical evidence of a bilateral hearing loss disability for VA purposes, the criteria for establishing service connection for bilateral hearing loss have not been established.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability, there can be no valid claim for service connection); 38 C.F.R. § 3.303.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the probative evidence of record does not show a current bilateral hearing loss disability for VA purposes, the doctrine is not for application.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Respiratory Disability

The Veteran contends that his exposure to a lot of gun smoke and powder from firing various weapons, especially the 5-inch guns during the Vietnam War has caused his COPD.  During his August 2014 Board hearing, he testified that he conducted many sorties and firing missions at shore targets, in March 1972; his ship fired about 25000 rounds half of which he was in charge.  He further reported an incident when he was required to close gun mount doors due to light shining out from the panels and exhaust ejection system was not functioning, causing him burning eyes and constant coughing; he had convulsions, passed out, and exited the gun mount to seek medical attention at the forward battle dressing station on the ship but returned to duty within an hour.

The Veteran submitted competent and credible lay testimony from his former service comrade, W.P. and J.A., describing the conditions in the gun mounts and stating that the Veteran was exposed to excessive smoke during firing of 5 inch guns and that he passed out due to being overcome by smoke on one occasion in service.  Additionally, in an August 2014 statement, the Veteran's brother reported that he noticed the Veteran's persistent coughing and lung problems and that the Veteran has experienced recurrent bronchitis and pneumonia ever since his service.

The medical evidence of record shows that the Veteran has a current diagnosis of COPD.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  A June 2013 VA examiner noted that COPD was diagnosed in 1988.  During the VA examination, the Veteran reported that he developed chronic bronchitis three times a year in 1988.  He stated he was a gunner's mate in service in Vietnam and he had to breathe gas from the powders for about 3 to 4 weeks because the gas ejection system was not working.  He stated he had been overcome at least once during this time period.  It was also noted that the Veteran was a former smoker and smoked cigarettes for 10 years, 1 1/2 pack per day; he quit in 1980.

However, service treatment records do not show any treatment for or diagnosis of a respiratory disorder.  Nor does the Veteran contend that he was treated for or diagnosed with any respiratory disorder in service.  In fact, the Veteran testified during the August 2014 Board hearing that he was first diagnosed with COPD by Dr. S. J. Hsieh in 1990.

Furthermore, regarding the etiology of the Veteran's COPD, the June 2013 VA examiner provided an opinion that the Veteran's claimed condition was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  In support of this opinion, the examiner noted that the Veteran's COPD was most likely caused by his tobacco abuse and that the short period of exposure to smoke in military would not likely have caused this condition.  The examiner added that this opinion was based on a review of the medical records and clinical experience and expertise.

The Board notes that the conclusion of the VA examiner is based on a thorough review of the Veteran's claims file, and clinical examination of the Veteran, and is not inconsistent with the other medical evidence of record.  Private treatment records from Granger Family Medicine notes the Veteran's history of smoking cigarettes although he quit in 1980.  There is no other controverting medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  

Although a lay person is competent to describe the circumstances of the Veteran's exposure to gun smoke and powder in service, as well as the Veteran's symptoms and their onset, to the extent that the Veteran claims that his COPD is related to his exposure to gun smoke and powder in service, his statements regarding etiology of COPD are of no probative value because this involves a complex medical question, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  Id.  He has not demonstrated that he has expertise in medical matters.

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for a respiratory disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for a respiratory disability is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


